MEMORANDUM **
Warren Strubbe appeals the sentence imposed on remand following his jury trial conviction for conspiracy with intent to distribute cocaine and possession with intent to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1). We *975have jurisdiction pursuant to 18 U.S.C. § 3742, and we affirm.
Strubbe contends the district court erred by denying him the benefit of safety-valve relief under U.S.S.G. § 5C1.2 because he maintained his innocence concerning his role in the offense at trial and sentencing. We review a district court’s factual determination whether a defendant is eligible for safety-valve relief for clear error. See United States v. Ajugwo, 82 F.3d 925, 929 (9th Cir.1996). The district court found Strubbe to be evasive about his role in the offense, even upon a third sentencing. Upon review of the record, we conclude that the district court’s findings were sufficient, and that they are not clearly erroneous. See, e.g., United States v. Lopez, 163 F.3d 1142, 1143-44 (9th Cir.1998).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.